The applicant’s allegation, “new independent claim 16 recites all the technical features of claims 1 and 3,” is incorrect.  Specifically, independent claim 16 does not recite all the features of original dependent claim 3’s intervening dependent claim 2.  

Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over already of record United States Patent 9,306,160 (Chiang).
As to independent claim 16, Chiang discloses a resistive random access memory (see the entire patent, including the Figs. 1-2 disclosure) comprising:  a first electrode 110; a second electrode 150 disposed on the first electrode; a resistance variable layer 120 disposed between the first electrode and the second electrode; a first metal layer 131 (for example) disposed between the resistance variable layer and the second electrode; a second metal layer 135 (for example) disposed between the first metal layer and the second electrode; and a resistance stabilizing layer 133 (for example) disposed between the first metal layer and the second metal layer, wherein an oxygen content of the resistance variable layer 120 is higher than an oxygen content of the first metal layer 131, the oxygen content of the first metal layer 131 is higher than an oxygen content of the resistance stabilizing layer 133, and the oxygen content of the resistance stabilizing layer 133 is higher than an oxygen content of the second metal layer 135.

This process limitation (specification at page 6, lines 12-15) is not determinative of device claim 16’s patentability.  MPEP 2113.
Claim 16 is thus rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiang.
As to dependent claim 18, a material of Chiang’s second metal layer 135 comprises Ta, Hf or Ti (column 2, lines 26-30).

Claims 1-4, 6-15, 20 and 21 are allowed.

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claim 17 is identical to claim 13.

The applicant’s arguments are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814